  8:16-cr-00364-JMG-MDN Doc # 61 Filed: 10/06/20 Page 1 of 3 - Page ID # 294




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           8:16-CR-364

vs.
                                             MEMORANDUM AND ORDER
ANTHONY CASAUS,

                  Defendant.



      This matter is before the Court on the defendant's motion for
compassionate release (filing 59) pursuant to 18 U.S.C. § 3582(c)(1)(A). The
Court will deny the defendant's motion.
      Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.
      The defendant's motion is based on the risk of COVID-19. See filing 59.
But the defendant admits that he already had COVID-19. See filing 59 at 1.
The Court acknowledges the theoretical possibility that the defendant's
previous course of the disease might not confer lasting immunity, and that the
defendant may or may not be negatively affected if he would contract the
disease a second time. And the Court acknowledges that much remains to learn
  8:16-cr-00364-JMG-MDN Doc # 61 Filed: 10/06/20 Page 2 of 3 - Page ID # 295




about this disease. But at this point, despite the unknowns, there's little
evidence of human reinfection of the novel coronavirus that causes COVID-19,
and fairly good reason to believe that survivors of COVID-19 are likely to have
functional antibodies for the disease. See Robert D. Kirkcaldy et al., COVID-
19 and Postinfection Immunity, JAMA (May 11, 2020), https://bit.ly/30mHSXS;
Daniel M. Altmann et al., What policy makers need to know about COVID-19
protective   immunity,    395    The    Lancet    1527-29    (Apr.   27,   2020),
https://bit.ly/2Unfu41. In other words, absent contravening information, the
evidence suggests the defendant is less likely—perhaps far less likely—to be at
risk of COVID-19 than other people, despite his other medical conditions.
      And in addition, even if the risk to the defendant was more than
hypothetical, the § 3553(a) factors bar his release. The defendant was
sentenced in 2017 to 92 months' imprisonment, based on methamphetamine
sale, the possession (and sale) of firearms, and a long, varied, and occasionally
violent criminal history. See filing 47. The Court is not persuaded at this point,
considering the nature and circumstances of the offense and the defendant's
criminal history, that reducing his sentence at this point would reflect the
seriousness of the offense, promote respect for the law, provide just
punishment for the offense, afford adequate deterrence to criminal conduct, or
protect the public. See § 3553(a). Accordingly,


      IT IS ORDERED:


      1.     The defendant's motion to appoint counsel (filing 58) is
             denied.


      2.     The defendant's motion for compassionate release (filing 59)
             is denied.


                                       -2-
8:16-cr-00364-JMG-MDN Doc # 61 Filed: 10/06/20 Page 3 of 3 - Page ID # 296




      3. The Clerk of the Court shall provide a copy of this order to
         Supervising U.S. Probation Officer Aaron Kurtenbach.


   Dated this 6th day of October, 2020.


                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge




                                   -3-
